10

12
13

14

16
17

19

20

21

22

23

24

29

26

27
28

 

Pase 2:20-cv-06108-FMO-JPR Document 15 Filed 09/08/20 Page 1iof1 Page ID#:49

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Shamar Jackson, Case No.: 2:20-cv-06108-FMO-JPR
Plaintiff, Hon. Fernando M. Olguin
v. Cat ean ORDER FOR DISMISSAL
ITH PREJUDICE

Western & Venice SC LLC, a
California Limited Liability Company;
and Does 1-10, Action Filed: April 7, 2020
Trial Date: ot on Calendar
Defendants.

 

 

Pursuant to Fed. R. Civ, P. 41, the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff Shamar Jackson’s (‘Plaintiff’) action against Defendant Western &
Venice SC LLC (“Defendants”’) is dismissed with prejudice. Each party will be
responsible for their own fees and costs.

Dated: September 8, 2020 /s/_ Fernando M. Olguin
U.S. District Judge

 

]
[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 

 

 
